Title: From Thomas Jefferson to Dugald Stewart, 21 June 1789
From: Jefferson, Thomas
To: Stewart, Dugald



Dear Sir
Paris June 21, 1789.

In the letter which you were pleased to read to me Mrs. Colden has treated so superiorly the education of her son, and shewn herself so capable of deciding what is best for him, that you and I can only suggest facts and leave the judgment on them to her. As far as Science is the object of Mr. Colden, no place in the world can pretend to a competition with Edinburgh. Next to that the Universities of England and America present themselves. I have no hesitation to prefer the latter, because equal in science to those of England, they are more exact in their morals, and give firmer habits of application. The French language is unquestionably an important object of education. The habit of speaking it can only be acquired by conversation. This may be done either in France or Canada (for I learn here that the French of the genteel Canadians is very pure). While learning the language in France a young man’s morals, health and fortune are more irresistibly endangered than in any country of the universe: in Canada he would be acquiring a knolege of the country and it’s inhabitants which cannot fail to be useful in life to every American. On this point I have long ago made up my mind, that Canada is the country to which we should send our children to acquire a knolege of the French tongue. Manners form another object of education. Those of France are the most convenient for a person who is to pass much of his life in travelling thro’ the different countries of Europe. But for one who is to remain in his own country, the manners of his own country are the best and will carry him furthest in the end. In exchanging the sincerity of our manners for the duplicity of these, the heart loses and the tinsel obtained in lieu of it can be no object with the writer of the letter we have read. I must add that an American youth of observation and discretion, whose resolution would be proof against seduction, would find in travelling through Europe abundance of circumstances of consolation and gratitude to heaven for the part of the earth into which it had thrown him. Be so good as to give assurances that if Mrs. Colden should think proper to send her son to this place, I shall with great pleasure render him every service in my power.
I send you herewith a No. of the Repository from Mr. Vaughan destined for you, and have the honour to be with sentiments of  the most perfect esteem & respect Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

